FAULKNER, Justice.
This case comes to us on appeal from the Circuit Court of Blount County, in Equity.
*681In proceedings below, Verbon C. Moon filed a bill to clear title (Code, Title 7, § 1109) to a certain parcel of land situated in Blount County, Alabama, and following a hearing, was granted the relief prayed for. The respondent, Jesse A. Thomas, now brings this appeal to our court. The sole point argued is that the trial court’s decision “is against the clear preponderance of the evidence.” We disagree.
The chancellor’s decree stated:
“Since that date [1934] on the complainant and his predecessors in title have certainly been in as much possession of the disputed tract as the respondent and his predecessors in title, and the record title is much better.”
Respondent was stated to have abandoned any land he owned, and to have failed to establish adverse possession. He was adjudged to have no right, title, or interest in the disputed property, and the complainant was declared the owner in fee simple.
The facts in this matter are complex and the difficulty is enhanced by the absence in the record of any map or diagram, such as the trial court enjoyed, to aid this court in clarifying the issues presented. However, careful study of the record convinces us that the decree is supported by the evidence. Where the chancellor has heard testimony ore tenus, this court will affirm unless the decree is clearly contrary to the great weight of the evidence. Webb v. Bank of Brewton, 265 Ala. 568, 93 So.2d 154 (1957); Hope of Alabama Lodge of Odd Fellows v. Chambless, 212 Ala. 444, 103 So. 54 (1925); Hodge v. Joy, 207 Ala. 198, 92 So. 171 (1922).
Affirmed.
HEFLIN, C. J., and MERRILL, HARWOOD, and MADDOX, JJ., concur.